DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 9 is objected to because of the following informalities:  Claim 9, line 12 recites “protrusion area 62”.  If “62” is in reference to element #62 of the figs, then all elements in the claims should have reference numbers associated therewith.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-11, 16 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5, line 6 recites “together with #1 space conformed by the assembly of the layer #1 belt member #1 unit and the layer #1 belt member unit #2 unit”.  “Space conformed by the assembly of” does not provide specific location of the space in relation to the #1 and #2 units.  Likewise claim 7, lines 6 and 8, recites the same.  
Claim 9 recites the limitation "the #1-2 belt member" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  Similarly, line 7 recites “the #2-2 belt member without proper antecedent basis.
Claim 16 recites the layer #1 comprising tubular #1 body, tubular body #2 adjacent #1 and tubular body #3 adjacent to #2.  Further layer #2 comprising tubular #1 protrusion between #1 body and #2 body and a #2 protrusion area located between #2 body and #3 body.  The #1 protrusion area is referred to as a “tubular #1 protrusion area”, however the #2 protrusion area is merely referred to as “#2 protrusion area”.  The distinction of the two type of protrusion areas is not made clear.  Further, lines 6 and 7 recite “between the #1 body and the #2 body”, and “between the #2 body and the #3 body”, respectively.  It is believed that the #1, #2, and #3 bodies referred to are tubular #1 body, tubular #2 body and tubular #3 body, but that is not made clear.    

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. 6,751,382 to McGarvey.  
McGarvey discloses a tubular member, fig. 1, comprising a tubular body (10) and a #1 protrusion area (13) located a #1 predetermined positioned of the body, as recited in claim 1.  The cross section of the body is circular, as recited in claim 2.  The #1 predetermined position is at the bottom surface of the body, as recited in claim 3.  A #2 protrusion area is located at a #2 predetermined position of the body is included, wherein the #1 position conforms to the bottom surface of the body and the #2 predetermined position conforms to the top surface of the body, as recited in claim 4.       
Allowable Subject Matter
Claims 12-15 are allowed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The recited references are pertinent to Applicant’s invention in disclosing conduits with at least one protrusion on its body.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK F.  BRINSON whose telephone number is (571) 272-4897. The examiner can normally be reached M-F 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Rinehart can be reached on 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PATRICK F BRINSON/Primary Examiner, Art Unit 3753                                                                                                                                                                                                        


July 29, 2022
P. F. Brinson